DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 8, 10-12 objected to because of the following informalities:  ‘channelling’ should be ‘channeling’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4-5 recite “the collector”. There is insufficient antecedent basis for this limitation. It is unclear if Applicant is referring to the analytical sample collector, the container, or the collection device.
Claim 13 recites “a container for containing urine, the collection device as defined in claim 1 or parts for assembly into the collection device, and an attractant composition”. Examiner notes that Claim 1 already recites a container and an attractant composition. It is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8, 10-11, 13-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruss (US 4,326,481 – cited by Applicant), in view of Christianson (US 4,263,873 – cited by Applicant).
Regarding Claim 1, 2, and 13 Gruss teaches: An analytical sample collector and kit for collecting animal urine (title), comprising: a container for containing urine (element 36); a collection device for collecting urine (element 22), the collection device including a receiver for 
Christianson teaches the use of attractants in an animal litter to attract animals seeking a place to defecate and/or urinate (abstract; col 4 line 18-25). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the collector of Gruss to include an attractant on the receiver in order to attract animals to urinate on the receiver (Examiner notes that liter 14 of Gruss is places on the receiver, and Christianson teaches adding attractant to the litter).
Regarding Claim 3, Gruss in view of Christianson teach: The analytical sample collector of claim 1, wherein the collection device is a self- supporting, three-dimensional article (Gruss Fig 1-7).
Regarding Claim 4, Gruss in view of Christianson teach: The analytical sample collector of claim 1, wherein the collector is disposable and for single use (Examiner notes that anything is disposable, and the collector of Gruss in view of Christianson can be disposed after a single use by a user).
Regarding Claim 5, Gruss in view of Christianson teach: The analytical sample collector of claim 1, wherein the collector is portable (Examiner notes that anything is technically portable. Further, Gruss - Figure 2 shows urine being poured into container 16, thus the collector must be light enough to be easily moved around). Gruss in view of Christianson do not explicitly mention that the collector weighs 1 kg or less.
Examiner does note, however, that Gruss teaches the use of 2-8 ounces of litter (claim 6), a paper/plastic container (col 5 lines 40-50) and a tray/pan that can be used to pour the urine (figure 2).  It would have been obvious to one of ordinary skill in the art wherein the collector weighs 1kg or less as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.
Regarding Claim 8, Gruss in view of Christianson teach: The analytical sample collector of claim 1 wherein the collection device is an elongate member (Gruss - element 22), a portion of which is a channelling member configured to be placed within the container (Gruss - figure 4 and 6) and a further portion of which is a receiver configured to protrude from the container (element 24).
Regarding Claim 10, Gruss in view of Christianson teach: The analytical sample collector of claim 1, wherein the collection device further comprises a mounting element for mounting the collection device relative to the container such that the channelling element is positioned above the container in use (Gruss - boss 34 in combination with uprights 46). 
Regarding Claim 11, Gruss in view of Christianson teach: The analytical sample collector of claim 10, wherein the mounting element comprises three or more legs which, in use, straddle the container such that the channelling element and the receiver are supported over the container (Gruss - uprights 46 – i.e. 4 legs).
Regarding Claim 14, Gruss in view of Christianson teach: The kit of claim 13, further comprising a storage device for storing the sample of animal urine (Gruss figure 2; element 16 and 18 – the container can be sealed with a lid – i.e. storage).
Regarding Claim 15, Gruss in view of Christianson teach: The kit of claim 13. Gruss further wherein the attractant composition is sealed (Figure 2 element 14, sealed pouch. As 
Regarding Claim 16, Gruss in view of Christianson teach: A method of collecting an analytical sample of urine from an animal (column 5 line 10), comprising the step of introducing an animal to the analytical sample collector of claim 1 (column 5 line 65 – column 6 line 10; Examiner notes that for an animal to urinate in the collector, it must be introduced to the collector).
Regarding Claim 17, Gruss in view of Christianson teach: The method of claim 16, wherein a sample of urine is collected from a single animal and the method includes the step of removing urine from the container once said single animal has urinated on the analytical sample collector (col 5 lines 26-27; the urine is returned to the vet; col 5 lines 38-39; all of the urine passes into container; col 8 lines 30-35; urine can be sealed in a pouch).
Regarding Claim 20, Gruss in view of Christianson teach: The method of collecting an analytical sample of animal urine of claim 16, wherein the analytical sample collector is clean and/or previously unused (Gruss - col 5 line 24-25; instructions to clean the pan).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gruss in view of Christianson, further in view of Noonan (US 2012/0186527 A1 – cited by Applicant).
Regarding Claim 6, Gruss in view of Christianson teach: The analytical sample collector of claim 1. Gruss in view of Christianson do not mention wherein the collection device is constructed of paperboard.
Noonan teaches that paperboard is a well-known material in litter boxes that is easy to assemble and disposable (paragraph 0015-0017) and is ecologically friendly (paragraph 0022). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Gruss in view of Christianson to create the collection device constructed of paperboard as it is known that paperboard is light, environmentally friendly and cheap to use (Noonan -- paragraph 0024), and can be disposable.
Regarding Claim 7, Gruss in view of Christianson teach: The analytical sample collector of claim 1. Gruss in view of Christianson do not mention wherein the collection device is constructed of interlocking panels.
Noonan teaches a disposable litter box (title; abstract) wherein interlocking panels are used to impart structural rigidity to the litter box (claims 3 and 4). It would have been obvious to .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruss in view of Christianson, further in view of Noonan, as evidenced by Gilman (US 3,580,423 – cited by Applicant).
Regarding Claim 9, Gruss in view of Christianson teach: The analytical sample collector of claim 8. Gruss in view of Christianson do not mention wherein the elongate member is a compressible resilient member.
Noonan teaches that paperboard is a well-known material in litter boxes that is easy to assemble and disposable (paragraph 0015-0017) and is ecologically friendly (paragraph 0022). It would have been obvious to one of ordinary skill in the art wherein the elongate member is constructed of paperboard as it is known that paperboard is light, environmentally friendly and cheap to use (paragraph 0024), and can be disposable. Examiner further notes that paperboard is known as a compressible but resilient material (as evidenced by Gilman, col 1 lines 65-76).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruss in view of Christianson, further in view Campbell et al. (US 2002/0155143 A1 – cited by Applicant), hereinafter Campbell.
Regarding Claim 12, Gruss in view of Christianson teach: The analytical sample collector of claim 1. Gruss in view of Christianson do not mention wherein the attractant comprises ammonia, urea or an ammonium-based compound or a urea-based compound.
Campbell teaches methods of controlling wildlife (title) by using an attractant that function to release ammonia to attract animals (paragraph 0040). It would have been obvious to one of ordinary skill in the art at the time of filing wherein the wherein the attractant comprises ammonia, as ammonia is a known attractant for animals.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gruss in view of Christianson, further in view Yananton (US 5,359,960 – cited by Applicant).
Regarding Claim 18, Gruss in view of Christianson teach: A method of collecting an analytical sample of urine from an animal (Gruss - col 5). While Examiner notes that assembling a device before use is well-known, Gruss in view of Christianson do not mention the step of assembling the kit of claim 13 into the analytical sample collector.
Yananton teaches that a device collector for urine analysis (abstract; figure 2) can be assembled prior to use (col 10 line 68). It would have been obvious to one of ordinary skill in the art to assemble the sample collector in order to use the sample collector to collect urine sample for analysis.
Regarding Claim 19, Gruss in view of Christianson, further in view Yananton teach: The method of claim 18, comprising unsealing the attractant composition (Gruss – figure 2; the litter is packaged in a sealed pouch which is opened so the contents can be placed in the tray).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/Examiner, Art Unit 3791